internal_revenue_service number release date index numbers ------------------------ -------------------------------------- ----------------------------------------------------------- ---------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-118468-07 date date ------------------------------------------------------------------- --------------------------------------------------------------------------- legend distributing -------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- controlled -------------------------------------------------------------------------------- shareholder a -------------------------------------------------------------- ------------------------------------------------------------ business x state a state b state c state d state e state f x ------------------------------------------- -------------------- --------------- ------------- ------------- ------------ -------- ------ plr-118468-07 dear ---------------- this letter responds to your date letter requesting rulings on certain the rulings contained in this letter are based on facts and representations federal_income_tax consequences of a proposed transaction the information provided in that letter and in later correspondence is summarized below submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below in step ii i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a calendar_year corporation engaged in business x distributing conducts business x directly through its wholly owned subsidiaries and through contracts with other entities distributing conducts business x in state a b c d e and f distributing has one class of stock outstanding that is owned equally by six shareholders financial information submitted by distributing indicates that business x has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction shareholder a and the remaining distributing shareholders disagree on a number of fundamental matters relating to distributing’s business x in state a the conflict between the shareholders is having an adverse effect on the day-to-day operations of distributing to eliminate the shareholder disputes distributing has proposed the following series of steps collectively the proposed transaction i distributing will form controlled and contribute to controlled all the assets and liabilities used in connection with business x located in state a in exchange for all of the outstanding controlled stock the contribution plr-118468-07 ii distributing will distribute all of its controlled stock to shareholder a in exchange for all of the distributing stock held by shareholder a the distribution iii in connection with the distribution distributing and controlled will enter into certain continuing transactions at fair_market_value limited to the use by controlled of distributing’s training facilities and x department services representations distributing controlled and shareholder a each has made the following representations with respect to the proposed transaction a will be approximately equal to the fair_market_value of the distributing stock surrendered a the fair_market_value of the controlled stock to be received by shareholder b no part of the consideration distributed by distributing will be received by shareholder a as a creditor employee or in any capacity other than that of a distributing shareholder c distributing controlled and shareholder a each will pay their own expenses if any incurred in connection with the distribution d the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees except as set forth in step iii above f except for obligations for payment from transactions or expense sharing arrangements between distributing and controlled no intercorporate debt will exist between distributing and controlled at the time of or after the distribution any such indebtedness will not constitute stock_or_securities g the distribution is being carried out for the following business_purpose to end shareholder disputes over the operation of distributing and to resolve management systemic and other problems that have arisen because of irreconcilable differences between shareholder a and the remaining shareholders of distributing the distribution is motivated in whole or substantial part by this corporate business_purpose plr-118468-07 h the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more person will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of any such corporation i no person will hold a 50-percent_or_greater_interest in the stock of distributing or controlled after the distribution within the meaning of sec_355 who did not hold such an interest immediately before the transaction j neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 k for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution l for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution m the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject n the liabilities to be assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred o no two parties to the transaction are investment companies as defined in sec_368 and iv plr-118468-07 p the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both q payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length r the total fair_market_value of the assets transferred from distributing to controlled will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution s earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 t for federal_income_tax purposes the single class of distributing common_stock is stock of distributing and is not stock of controlled or any other wholly owned subsidiary of distributing rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 plr-118468-07 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a on the distribution sec_355 the aggregate basis of the controlled stock in the hands of shareholder a immediately after the distribution will equal shareholder a's aggregate basis in the distributing stock surrendered in the distribution allocated in the manner described in sec_1_358-2 the holding_period of the controlled stock received by shareholder a will include the holding_period of the distributing stock surrendered by the shareholder in exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 a proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the distribution i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________________ richard k passales senior counsel branch associate chief_counsel corporate plr-118468-07
